Citation Nr: 1429330	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for traumatic arthritis, left knee, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for a respiratory disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to June 1977, and from March 2003 to May 2004, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issue of entitlement to service connection for a respiratory disability has been recharacterized to comport with the evidence of record.

The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2010.  A transcript of the hearing is in the Veteran's file. 

A July 2013 rating decision assigned a 10 percent disability rating for mild lateral instability of the left knee.  That decision was not appealed, and instability of the knee is not the subject of this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, the agency of original jurisdiction (AOJ) granted service connection for hypertension, which had previously been on appeal after being denied by the  May 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  Id.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  Flexion of the left knee is not limited to 30 degrees or less; extension of the knee is not limited to 15 degrees or greater; and functional impairment of the knee does not approximate these criteria.

2.  There is no evidence of ankylosis of the left knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula with moderate disability; genu recurvatum, or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for traumatic arthritis, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.          §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for left knee arthritis.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The available service treatment records, VA medical treatment records, and private treatment records have been obtained.  In March 2013, the Veteran provided written authorization to obtain treatment records from a private provider.  The authorization was not acted upon prior to its expiration 180 days after it was signed.   

In December 2013, the AOJ requested that the Veteran provide an updated authorization form to obtain the outstanding private records.  He did not respond.  As the Veteran was afforded a new opportunity to submit the release or provide the records himself,   VA's duty to assist with respect to obtaining these records has been met.  

The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.

VA examinations were conducted in April 2008, October 2010, March 2013, and June 2013.  The examination reports appropriately state the level of severity of the Veteran's left knee disability at the time of the examinations.  The record does not reflect that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.         § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left knee disability is rated under Diagnostic Code 5010, which refers to the criteria for degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  


Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for limitation of flexion of the leg.  When flexion is limited to 60 degrees, a zero percent rating is provided; when flexion is limited to 45 degrees, a 10 percent rating is assigned; when flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assigned; when the limitation is to 15 degrees, a 20 percent rating is assigned; when extension is limited to 20 degrees, a 30 percent rating is assigned; when extension is limited to 30 degrees, a 40 percent rating is assigned; and when it is limited to 45 degrees, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee consists of zero degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Facts

Service connection for traumatic arthritis, left knee, was awarded by a May 2008 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5010 for painful motion of the knee joint, effective June 8, 2007. 

The Veteran asserts that he has limitation of motion of the knee joint which warrants a higher rating, or, alternatively, that the functional impairment caused by his service-connected left knee disability is analogous to the criteria for the next higher rating.  He does not contend, and the record does not reflect, that his left knee has ankylosis, recurrent patellar subluxation or dislocation, tibial or fibular impairment, genu recurvatum or meniscal abnormality.  

The Veteran underwent a VA examination in April 2008.  He reported pain upon bending the knee and intermittent swelling.  He was employed as an aircraft maintenance man and he did not have trouble with his knee at work.  His activities of daily living were not impaired.  

Physical examination showed a "marked varus deformity (bow-leg)."  Extension was limited to approximately 8 degrees.  Flexion was limited to 110 degrees with some pain at the end point.  There was no repetitive motion testing, and the examiner stated that he could not reach an opinion as to the functional impairment experienced by the Veteran during a flare-up of pain without resort to speculation.  

Private cardiology records dated in 2008 and 2009 reflect that the Veteran was able to tolerate yard work, and that he frequently played golf as a leisure activity and as a form of exercise.  There is no indication in those records that the Veteran's knee disability kept him from playing golf.

On his February 2010 substantive appeal, the Veteran contended that he was in constant pain.  He had an antalgic gait and constantly needed to take ibuprofen.  He was undergoing injections of the knee joint in an attempt to mitigate his pain and improve his mobility.  He stated that he had to miss work "from time to time" because of his knee pain.  

During a September 2010 hearing before a Decision Review Officer, the Veteran stated that he walked with a limp and indicated that the pain interfered with his job, although he provided no specifics.  

The Veteran underwent a VA examination in October 2010.  He reported constant pain, and said that weight bearing activities such as going up stairs or squatting were particularly painful.  

Extension was limited to 10 degrees and flexion was limited to 100 degrees.  He had pain throughout the range of motion, and demonstrated marked guarding of the knee joint secondary to pain.  There was tenderness at the medial joint line.  There was no additional limitation of motion after repetition.  He was independent in activities of daily living, and was gainfully employed.  

In 2011, the Veteran was awarded SSA disability benefits because of a cardiac disability.  There is no indication in the SSA records that the Veteran's left knee symptoms caused him to be unemployable.  

The Veteran has been seen by a non-VA orthopedist, who uses injections to alleviate the Veteran's pain.  He also prescribed a hinged knee brace.  In March 2012, the physician speculated that the Veteran would soon need a total knee replacement.

The Veteran underwent a VA examination in March 2012.  He reported the same symptoms as on his previous examination, with the addition of episodes of locking and giving way of the knee. 

Flexion of the knee was to 110 degrees, and extension of the knee was to 5 degrees.  There was no objective evidence of painful motion.  After repetitive motion testing, flexion of the knee had actually improved, to 115 degrees; extension, however, was limited to 25 degrees.  

The Veteran advised the examiner that he was on "medical disability" from his job "due to heart, knee, back and hip problems."  

On VA examination in June 2013, flexion was limited to 110 degrees and extension was limited to 10 degrees.  There was pain throughout the range of motion.  There was no additional limitation of motion after repetitive motion testing.  Strength was rated as 4/5 on extension and flexion.  

Analysis

At no point during the appeal period has flexion of the left knee been limited to 30 degrees or less.  Entitlement to a higher rating under Diagnostic Code 5260 is not warranted.

Extension of the knee joint is limited to no more than 10 degrees on standard range of motion testing, which does not entitle the Veteran to a higher rating under Diagnostic Code 5261.  

The Veteran contends that he is entitled to a higher rating on the basis of the functional impairment caused by his left knee symptoms.  However, even after repetitive motion testing, limitation of flexion did not approximate even a compensable level of limitation of flexion, which is less than 60 degrees.  There was generally no additional limitation of extension after repetitive motion testing, with the notable exception of the March 2012 VA examination, which showed extension limited to 25 degrees after repetitive motion testing.  However, all other VA examinations of record, including the examination which was conducted over a year later, in June 2013, showed no additional limitation of extension after repetitive motion testing.  The Veteran's overall clinical picture does not support a finding that extension is limited to 15 degrees or greater after repetitive motion.    

The Veteran asserts that his knee pain is so severe that he uses a brace and cannot engage in outdoor pursuits and yard work; however, records from the Veteran's private cardiologist, dated 2008 and 2009, reflect that the Veteran was playing frequent rounds of golf and that he was doing yard work without trouble.  The inconsistency with which the Veteran reports his symptoms seriously undermines the credibility of his reports.  

Although the Veteran does have painful motion of the left knee, it does not result in additional functional loss that approximates the criteria for the next higher rating, even after repetitive motion.  It is not the painful motion in and of itself that warrants higher levels of compensation; rather it is the functional loss caused by the painful motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  






Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's left knee disability is rated at 10 percent under Diagnostic Code 5010 for painful limitation of motion that is noncompensable; however, he could also be appropriately rated at 10 percent under Diagnostic Code 5261 for limitation of extension.  He cannot be rated under both.  Under either Diagnostic Code, his symptoms of pain and limitation of motion are specifically contemplated.  

Prior to 2011, the Veteran stated that his knee disability was hindering him at his job, and that he had to miss work from time to time.  However, he filed for disability benefits from the SSA in May 2011 based on his cardiac disability.  Although he did mention knee pain in his application for disability benefits from the SSA, SSA did not find that his left knee pain precluded employment.  His private cardiologist has indicated that his cardiac disability is the reason he cannot work.  

The Veteran has never asserted that his left knee disability is the primary cause of his unemployability; rather, it is just one of many factors.  As a result, the Board finds the Veteran's left knee disability does not result in "marked interference with employment."  He did not require hospitalization, nor did he experience long periods of inability to function due to his left knee disability.  Referral for consideration of an extraschedular rating is not warranted with consideration of the first and second element in the Thun analysis.

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is in receipt of a TDIU from November 4, 2011.  According to his TDIU claim form and SSA application, the Veteran stopped working in May 2011.  Prior to May 2011, the Veteran was working on a full-time basis.  From May 2011 to November 4, 2011, the evidence does not show that the Veteran was unemployable due solely to his left knee disability.  The Veteran asserts, and the record reflects, that a number of disabilities, including the left knee disability, combined to render him unemployable for that period of time.  As there is no evidence that the service-connected left knee disability was so severe as to render the Veteran unemployable, without consideration of age or nonservice-connected disabilities, Rice is inapplicable.  Consideration of a TDIU prior to November 4, 2011, is not warranted  

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the service-connected left knee disability; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 10 percent for traumatic arthritis, left knee, is denied.  


REMAND

The Veteran underwent a VA sinusitis examination in January 2014.

The examiner found no medical evidence of acute or chronic sinusitis.  There was, however, a "severe septal deviation."  The examiner found that this septal deviation was responsible for the Veteran's symptoms of chronic nasal obstruction.  He further found that the septal deviation was not of service origin, but did not provide a rationale for his finding.  Remand is required so that the examiner may clarify his opinion.



Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Centers in Jackson, Mississippi, and Tuscaloosa, Alabama, since January 2014.

If such records are unavailable, the  claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the January 2014 sinusitis examiner, if available.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's septal deviation had its onset during service or is otherwise related to his service.  

The examiner must reconcile his opinion with the March 2004 service treatment record reflecting treatment for sneezing, coughing and watery eyes; the post-service treatment records showing treatment for sinusitis and bronchitis; and the Veteran's competent reports of symptoms of nasal obstruction since his service.  

The report must include a complete rationale for all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the previous examiner is not available, schedule the Veteran for another VA sinusitis examination and direct the examiner to answer the question above.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


